Citation Nr: 0723077	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-22 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
right shoulder chronic bursitis (major).

2.  Entitlement to an initial evaluation in excess of 10 
percent for status post right great toe fracture with hallux 
valgus and degenerative joint disease.

3.  Entitlement to an initial evaluation in excess of 10 
percent for left knee patellofemoral compartment degenerative 
joint disease.

4.  Entitlement to service connection for generalized anxiety 
disorder.

5.  Entitlement to service connection for right knee 
degenerative joint disease.

6.  Entitlement to service connection for bilateral hand 
rash.

7.  Entitlement to service connection for aneurysm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to August 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which granted an increased rating of 30 percent 
for right shoulder chronic bursitis; granted service 
connection for status post right great toe fracture with 
hallux valgus and degenerative joint disease, assigning a 10 
percent rating; and granted service connection for left knee 
patellofemoral compartment degenerative joint disease, 
assigning a 10 percent evaluation; all of the above ratings 
are effective May 13, 2004.  The RO also denied service 
connection for generalized anxiety disorder, right knee 
degenerative joint disease, bilateral hand rash, and 
aneurysm.  

The veteran requested a hearing at the RO in July 2005.  A 
September 2005 RO hearing was scheduled, but the veteran 
requested in September 2005 that the hearing be rescheduled.  
Another hearing was scheduled for December 2005, but the 
veteran failed to report or indicate any further desire to 
reschedule.

The issues of service connection for generalized anxiety 
disorder, right knee degenerative joint disease, and 
bilateral hand rash are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The medical evidence shows that the right shoulder 
chronic bursitis (major) is manifested by limitation of 
motion to 90 degrees of flexion and abduction, and functional 
impairment due to pain.

2.  The medical evidence shows that the right toe disability 
is manifested by complaints of pain, weakness, stiffness, 
fatigability, and lack of endurance in the toe, as well as 
clinical findings of abnormal weight-bearing, limitation of 
motion of the toe, a hallux valgus deformity, degenerative 
joint disease of the first metatarsophalangeal joint, damaged 
and abnormal in appearance toenail, and slight pain on the 
plantar surface of the foot. 

3.  The medical evidence shows that the left knee disability 
is manifested by degenerative joint disease of the 
patellofemoral compartment and complaints of pain, weakness, 
and stiffness in the knee, as well as fatigue and limited 
motion with repetitive walking.

4.  The medical evidence of record does not show any 
diagnosis of an aneurysm in service or any time thereafter.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for 
right shoulder chronic bursitis (major) have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for status post great toe fracture with hallux valgus and 
degenerative joint disease have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5284 (2006).

3.  The criteria for an initial evaluation in excess of 10 
percent for left knee patellofemoral compartment degenerative 
joint disease have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5260 (2006).

4.  An aneurysm was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claims. 

The RO provided the appellant with notice regarding the 
increased rating for a left knee in July 2005, subsequent to 
the initial adjudication.  While the notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a             
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection.  However, since no new 
disability rating or effective date for award of benefits 
will be assigned as the claims for service connection were 
denied, any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

II.  Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where entitlement to compensation already 
has been established and an increased disability rating is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Right shoulder chronic bursitis (major)

The RO originally granted service connection for right 
shoulder chronic bursitis (major) in November 1991, assigning 
a 0 percent rating effective September 1, 1991.  In May 1996, 
this rating was increased to 10 percent effective June 23, 
1995.  

The veteran filed an increased rating claim for his right 
shoulder disability in May 2004.  In August 2004, the RO 
assigned a 30 percent rating for the right shoulder 
disability effective May 13, 2004.  The veteran has indicated 
that he still is not satisfied with this rating.

The veteran's right shoulder, which is designated as the 
major shoulder, is rated under 38 C.F.R. § 4.71A, Diagnostic 
Code (DC) 5201, for limitation of motion of the arm.  
Limitation of the major shoulder from midway between side and 
shoulder level warrants a 30 percent rating.  A 40 percent 
rating is assigned for limitation of motion of the major arm 
to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.  

The average normal range of the shoulder forward elevation 
(flexion) is from 0 to 180 degrees; the average normal range 
of shoulder abduction is from 0 to 180 degrees; and the 
average normal range of shoulder external and internal 
rotation is from 0 to 90 degrees. 38 C.F.R. § 4.71, Plate I.

A June 2004 VA examination report shows complaints of pain in 
the right shoulder and upper scapular area, posterior to the 
shoulder joint.  The pain reportedly was longstanding, 
chronic, and aching, which varied in severity according to 
physical activity, but never went away.  The pain was 
aggravated by lifting the arms above 90 degrees and any 
lifting.  The veteran indicated he could not use a hammer and 
could no longer climb ladders.  There were no characteristic 
flare-ups, which would cause the shoulder to be immobilized.  
The veteran reported that he generally used his right hand 
but regarded himself as ambidextrous.  He also noted that at 
the time he used his left arm more than the right arm.  
Physical examination showed that right shoulder abduction and 
flexion was to 90 degrees, with no measurable difference 
between the active and passive movements.  External and 
internal rotation was to 60 degrees.  The veteran reportedly 
grimaced on all of these movements, abduction, flexion, and 
rotation.  He also complained of tenderness in the posterior 
scapular area, and some pain in the neck, in addition to the 
shoulder, on palpation.  

Based on these findings, a rating higher than 30 percent is 
not warranted.  The most severe limitation of motion is 
reported to about 90 degrees, which is about midway between 
the side and shoulder level.  The next higher 40 percent 
rating under DC 5201 does not apply unless motion of the arm 
is limited to 25 degrees from the side.  The examination 
report noted that there was no additional motion loss 
reported due to flare-ups.    

None of the remaining diagnostic codes that provide for 
ratings higher than 30 percent for the shoulder apply.  The 
medical findings do not show ankylosis of the scapulohumeral 
articulation under DC 5200 or other impairment of the humerus 
under DC 5202.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Dorland's Illustrated Medical Dictionary, 28th 
edition, p. 86.   The veteran had no characteristic flare-
ups, which would cause the shoulder to be immobilized.  The 
June 2004 VA examination report further showed no external 
abnormality of the right shoulder.  X-rays were normal.  

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The medical evidence shows complaints of 
pain in the right shoulder, aggravated by lifting the arms 
above 90 degrees and any lifting.  The veteran also reported 
that he could not use a hammer and / or climb ladders.  Any 
functional loss related to the right shoulder, however, 
already is contemplated by the 30 percent rating assigned 
under DC 5201.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.

The preponderance of the evidence is against the increased 
rating claim for right shoulder chronic bursitis (major); 
there is no doubt to be resolved; and an increased rating is 
not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

The Board also does not find that the veteran's disability 
picture has been rendered unusual or exceptional in nature as 
to warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation. 38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Specifically, the evidence does 
not reflect frequent hospitalization or marked interference 
with employment due to the veteran's right shoulder.  The 
record shows that at his place of employment, any handling of 
material aggravated the pain in the right shoulder.  This 
does not rise to the level of marked interference with 
employment.  The current schedular criteria adequately 
compensate the veteran for the current nature and extent of 
severity of his right shoulder disability.  
Status post right great toe fracture w/ hallux valgus and 
degenerative joint disease

The RO granted service connection for status post right great 
toe fracture with hallux valgus and degenerative joint 
disease in August 2004, assigning a 10 percent rating 
effective May 13, 2004.  The veteran appeals this action.

By history, a June 2004 VA examination report shows that in 
1986, a heavy plate from an F-16 plane fell on the veteran's 
right big toe and fractured it.  The foot was dressed and he 
was in crutches for, as far as he could recall, one year.  He 
subsequently developed a bunion on the right foot and surgery 
was recommended, but he refused.  The veteran currently 
complains of pain, weakness, and stiffness in the right big 
toe, also fatigability and lack of endurance.  He does not 
complain of pain at rest, or standing, but with walking.  He 
also notes that his right toe aches at night.  He does not 
use any medication for his right foot pain, but uses horse 
liniment.  He does not indicate any flare-ups and reports 
that his pain always was about the same, worse after 
exercise, but responding to rest.  

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous. 38 C.F.R. § 4.20.  In this 
case, there is no diagnostic code specific to status post 
right great toe fracture with hallux valgus and degenerative 
joint disease.  For this reason, the RO evaluated the 
veteran's service-connected disability as 10 percent 
disabling by analogy under 38 C.F.R. § 4.71A, Diagnostic 
Codes (DC's) 5010-5284 for arthritis due to trauma and other 
foot injuries.  

Arthritis, due to trauma, substantiated by x-ray findings is 
to be rated as degenerative arthritis.  DC 5010.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  DC 5003.  The rating schedule does not provide 
what is considered the average normal range of motion of the 
digits of the feet.  

A moderate foot injury is rated as 10 percent disabling under 
DC 5284.  In order to get the next higher 20 percent rating 
the evidence must show a moderately severe foot injury.  A 
severe foot injury is rated as 30 percent disabling.  Actual 
loss of use of the foot is rated at 40 percent.  DC 5284.  
The words "moderate," "moderately severe," and "severe" 
are not defined in the VA Schedule for Rating Disabilities.   

Based on the medical findings, the level of impairment in the 
veteran's right great toe does not rise to the level of a 
moderately severe foot injury under DC 5284.  On physical 
examination in June 2004, there was slight pain on passive 
dorsiflexion and plantar flexion of the right big toe.  The 
examiner indicated that the range of motion for dorsiflexion 
or plantar flexion would be approximately 15 degrees each 
way.  There was a hallux valgus of the right big toe, with a 
deflection of approximately 10 to 15 degrees.  The toenail on 
the right big toe was damaged and abnormal in appearance and 
the veteran said it had been present ever since the injury.  
There was slight pain on the plantar surface of the foot, on 
firm pressure by the examiner.  There was no pain at rest in 
the big toe, but any movement by the examiner in either 
direction caused pain.  The veteran had a slightly abnormal 
gait with some lurching forward on the left side.  He was 
able to stand without pain, but there was minimal pain on 
walking during examination.  He was unable to stand on his 
toes, but could stand on his heels.  There were no calluses, 
breakdown, or unusual shoe wear but there was some clinical 
evidence of abnormal weight bearing by observation.  Posture 
on standing was normal.  He was able to squat only at 90 
degrees, while supporting his weight.  Pronation and 
supination of his foot did not produce pain at the 
examination but rising his toes did produce discomfort in the 
right foot.  There was no pain on rising on his heels.  There 
also was no evidence of hammertoe, high arch, clawfoot, or 
any other deformity.  X-rays showed a remote fracture of the 
right big toe, with residual pain and limitation of motion 
and hallux valgus of the right toe, and degenerative joint 
disease of the first metatarsophalangeal joint.

The medical evidence shows complaints of weakness, stiffness, 
fatigability, and lack of endurance in the toe, as well as 
clinical findings of abnormal weight-bearing, limitation of 
motion of the toe, and a hallux valgus deformity.  This, 
however, does not support the finding of a 20 percent rating 
under DC 5284.  Even though he had abnormal weight-bearing, 
his shoes did not show unusual wear or breakdown.  He also 
was able to stand without pain, stand on his heels, and squat 
to a 90 degree angle.  The toe impairment, as a whole, does 
not affect functioning in the foot enough to be considered a 
moderately severe disability.

The veteran is jointly rated under DC 5003 for limitation of 
motion of the toe due to arthritis.  When limitation of 
motion of the specific joint with degenerative arthritis is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
DC 5003.  A separate 10 percent rating for degenerative 
arthritis in the right great toe does not apply, however.  
The assignment of separate ratings is permitted, as long as 
the same disability is not evaluated under various diagnoses.  
See 38 C.F.R. § 4.14 (2006); Esteban v. Brown, 6 Vet. App. 
259, 261- 62 (1994).  Limitation of motion of the right great 
toe has already been compensated by the 10 percent rating 
assigned under DC 5284.  If a separate disability rating was 
assigned for limitation of motion due to degenerative 
arthritis, the same impairment would be evaluated twice, 
which violates VA regulations.

None of the remaining diagnostic codes addressing the foot or 
the toe that allow for a rating higher than 10 percent apply.  
The VA examination report noted that there was no evidence of 
hammertoe, high arch, clawfoot, or any other deformity.  
Therefore DC's 5276 (for acquired flatfoot) and 5278 (for 
acquired claw foot) do not apply.  Although x-rays showed a 
remote fracture of the right big toe, the medical evidence 
also does not show malunion or nonunion of the metatarsal 
bones under DC 5283.

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran has significant complaints of pain, weakness, 
stiffness, fatigability and lack of endurance.  He also 
walked with a slight limp.  Any functional impairment in the 
right great toe, however, already has been considered by the 
10 percent rating assigned under DC's 5010-5264.  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there is no identifiable period of time 
since the effective date of service connection during which 
the veteran's status post right great toe fracture with 
hallux valgus warranted a rating higher than 10 percent.  
Therefore, "staged ratings" are inappropriate in this case.

An extraschedular rating has been considered under 38 C.F.R. 
§ 3.321(b)(1).  Referral under 38 C.F.R. § 3.321(b)(1) is 
appropriate where circumstances are presented that are 
unusual or exceptional.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The veteran reportedly worked at a job that 
required him to stand and walk a great deal, which aggravated 
the pain in his right big toe and the arch of the right foot.  
While this shows the veteran's right toe impairment affects 
his employability, it does not rise to the level of marked 
interference with employment.  The record also does not show 
any frequent periods of hospitalization due to the right 
great toe.  

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of her case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  

The preponderance of the evidence is against the assignment 
of an initial rating higher than 10 percent for status post 
right great toe fracture with hallux valgus and degenerative 
joint disease; there is no doubt to be resolved; and an 
increased is not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.





Left knee patellofemoral compartment degenerative joint 
disease

The RO granted service connection for left knee 
patellofemoral compartment degenerative joint disease in 
August 2004, assigning a 10 percent evaluation effective May 
13, 2004.  The veteran appeals this action.

A June 2004 VA examination report shows the veteran indicated 
that sometime in the 1980's he developed pain in the left 
knee.  He could recall no injury.  He currently experienced 
pain, weakness, and stiffness and very rarely the knee gave 
way.  He indicated that the pain usually was worse after 
unusual exercise, alleviated by rest and that generally he 
had more limitation of motion in the knees if he had a more 
strenuous day.

The veteran's left knee degenerative joint disease is rated 
as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5260 for 
limitation of flexion of the leg.  Degenerative arthritis 
established by x-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  DC 5003.  Flexion limited to 45 degrees warrants a 
10 percent rating; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent rating.  DC 5260.

The average normal range of motion of the knee is 0 to 140 
degrees. 38 C.F.R. § 4.71a, Plate II.  

On physical examination in June 2004, the veteran stated that 
he had no pain at that time.  His knee gave a full range of 
painless motion.  There was no lateral instability and the 
drawer sign and McMurray was negative.  When the knee was 
flexed against the resistance of the examiner's hand, he had 
normal power in the knee.  X-ray examination showed mild 
patellofemoral compartment degenerative joint disease.  The 
examiner also noted that spurring in the intercondylar 
notches suggested mild arthritis.
 
These findings do not support a rating higher than 10 percent 
for limitation of flexion of the leg under DC 5260.  While 
the veteran reported limitation of motion after repetitive 
movement involved in walking, on objective evaluation, the 
veteran's knee gave full painless motion and showed normal 
power when flexed against resistance.  Therefore, any 
additional limitation of motion of the leg is not to a 
compensable degree.  For the same reason, a separate 
compensable rating for limitation of extension of the leg, 
which is permitted under VAOPGCPREC 9-2004 (2004), does not 
apply.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  A separate rating for limitation of 
motion due to degenerative joint disease is not permissible, 
as the same impairment would be evaluated twice under 
separate diagnostic codes, which violates VA regulations.  
See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).  

Lateral instability and degenerative arthritis of the knee 
may be rated separately under DC's 5257 and 5003. VAOPGCPREC 
23-97 (1997).  Under DC 5257, slight recurrent subluxation or 
lateral instability warrants a 10 percent rating; moderate 
recurrent subluxation or lateral instability warrants a 20 
percent rating; and severe recurrent subluxation or lateral 
instability warrants a 30 percent rating.  The medical 
examiner specifically noted that there was no lateral 
instability in the knee.  The veteran also reported that he 
had no episodes of dislocation or subluxation.  Therefore, a 
rating under DC 5257 is inapplicable.

A rating higher than 10 percent is not warranted under the 
remaining diagnostic codes pertaining to the knee.  The 
medical evidence does not show ankylosis of the knee under DC 
5256.  Ankylosis is defined as "immobility and consolidation 
of a joint due to disease, injury, or surgical procedure."  
Dorland's Illustrated Medical Dictionary, 28th edition, p. 
86.  As discussed, the veteran had full range of motion in 
the knee.  The medical evidence also does not show dislocated 
semilunar cartilage, impairment of the tibia and fibula, 
including malunion or nonunion, or genu recurvatum under DC's 
5258, 5262, and 5263, respectively.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The medical evidence shows complaints of 
pain, weakness, and stiffness in the knee, as well as fatigue 
and limited motion with repetitive walking.  Any functional 
loss related to the knee, however, already is contemplated by 
the 10 percent rating assigned under DC 5260.  The veteran 
did not describe any characteristic flare-ups of severe pain.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability. 38 C.F.R. § 4.1.

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there is no identifiable period of time 
since the effective date of service connection during which 
the veteran's left knee disability warranted a rating higher 
than 10 percent.  Therefore, "staged ratings" are 
inappropriate in this case.

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, 
neither frequent hospitalization nor marked interference with 
employment due to the veteran's service-connected left knee 
is demonstrated; nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).  In this regard, the veteran reported that 
physical activity involved in his sales job aggravated the 
pain in his knee.  While the veteran's left knee is shown to 
affect his employability, this does not rise to the level of 
marked interference with employment.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and a rating in excess of 10 
percent for left knee patellofemoral compartment degenerative 
joint disease is not warranted.

III.  Service connection for an aneurysm

The veteran seeks service connection for an aneurysm, which 
he contends is related to exposure to smoke inhalation in 
service in Saudi Arabia.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record does not show any diagnosis of aneurysm in service 
or thereafter.  Current VA medical records dated from 2002 to 
2005 show findings of vascular insufficiency in the small 
intestine.  The service medical records note two findings of 
abdominal pain in December 1975 and August 1986.  None of the 
medical evidence shows that these findings are related to an 
aneurysm.

Although the veteran has argued that he has an aneurysm 
related to service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the veteran's lay assertions 
have been considered, they do not outweigh the competent 
medical evidence of record, which does not show any diagnosis 
of an aneurysm.  

The preponderance of the evidence is against the service 
connection claim for an aneurysm; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
right shoulder chronic bursitis (major) is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for status post right great toe fracture with hallux valgus 
and degenerative joint disease is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for left knee patellofemoral compartment degenerative joint 
disease is denied.

Entitlement to service connection for aneurysm is denied.


REMAND

Additional development is necessary to resolve the veteran's 
service connection claim for generalized anxiety disorder 
(claimed as anger problems and stress).  The service medical 
records show the veteran was referred for mental health group 
therapy on nine different occasions between April 1988 and 
May 1989.  A September 1988 medical record notes a finding of 
adjustment disorder with depressed mood.  The veteran 
reportedly self-referred himself.  He was not suicidal and 
did not return to the clinic for testing.  A January 1990 
medical record notes that the adjustment disorder was 
resolving.

Current VA medical records show findings of depression and 
anxiety, and fatigue secondary to poor sleep and anxiety in 
April 1999 and July 1999.  A December 2004 VA medical record 
shows an assessment of intermittent explosive disorder.  
January 2005 and February 2005 VA medical records show 
psychological testing and group therapy treatment and an 
assessment of rule out intermittent explosive disorder.

As the record shows in-service mental health treatment and 
current findings of anxiety, depression, and anger problems, 
a medical opinion is necessary to assess what current 
psychiatric disabilities the veteran may have, and whether 
they are related to service.

Additional development also is necessary with regard to the 
service connection claim for right knee degenerative joint 
disease.  The service medical records suggest a right knee 
condition prior to service.  A December 1968 medical record 
notes complaints of right knee trouble and that the veteran 
fell off of a horse four months ago.  X-rays of the knee were 
negative.  On an April 1989 report of medical history, the 
veteran checked the box for "trick" or locked knee, 
although the right or left knee was not designated.  A 
current June 2004 VA medical record notes the veteran's 
reports that he developed severe pain in the right knee 
starting in the 1980's.  X-ray examination showed mild 
patellofemoral compartment degenerative joint disease in the 
right knee.  As the record shows in-service complaints of 
right knee trouble and an injury prior to service, as well as 
a current diagnosis of degenerative joint disease in the 
right knee, a medical opinion is necessary to determine 
whether a pre-existing knee disability did in fact predate 
service and, if so, whether any pre-existing knee disability 
was aggravated by service.  Alternatively, a medical opinion 
should be provided as to whether the current right knee 
disability is directly related to service.

Additionally, the veteran contends that he has a bilateral 
hand rash related to exposure to Agent Orange while serving 
in Guam.  The record does not show any evidence of exposure 
to Agent Orange in service; however, service medical records 
show objective findings of hand eczema and complaints of 
peeling, dry, raw skin on the hands in February 1977 and June 
1988.  Current VA medical records dated from 1999 to 2005 
show findings of contact dermatitis and dyshidrotic eczema, 
as well as continued complaints of dry, cracked skin on the 
hands.  A June 2005 VA dermatologist found that there was no 
known association between dyshidrotic eczema and Agent Orange 
exposure.  However, there is no medical opinion of record 
addressing whether the current findings of hand eczema are 
related to the findings of eczema on the hands in service.  
Another factor to be considered is that the veteran's post-
service employment requires frequent hand washing because he 
mixes paint, as noted on a January 2000 VA dermatology 
record.  Therefore, additional development is warranted in 
this regard, as well.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination to determine a) 
what present psychiatric disabilities the 
veteran has and b) whether any present 
psychiatric disabilities are at least as 
likely as not related to service.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
following:

a) Whether there is clear and unmistakable 
evidence that a right knee disability pre-
existed service.

b)  If so, whether there is clear and 
unmistakable evidence that the right knee 
disability did not undergo an increase in 
service beyond the natural progress of the 
disability.

c)  If a pre-existing right knee 
disability is not found, determine whether 
it is at least as likely as not that the 
current degenerative joint disease in the 
right knee is related to service.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

3.  Schedule the veteran for a VA 
dermatology examination to determine 
whether it is at least as likely as not 
that the current findings of eczema on the 
hands are related to service.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

4.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If any of the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


